



EXHIBIT 10.14
LOYALTY AND CONFIDENTIALITY AGREEMENT


 
Employee Name:
 
 

THIS LOYALTY AND CONFIDENTIALITY AGREEMENT ("Agreement") is entered into on
______________ between the undersigned individual ("the Employee") and
Rent-A-Center, Inc., together with its subsidiaries and affiliates whether
hereafter acquired or formed ("the Company"), Company and Employee collectively
will be referred to as the parties. As a condition of employment, in exchange
for the opportunity to participate in the 2006 Amended and Restated Long Term
Incentive Plan of Rent-A-Center, Inc. ("LTIP"), for the mutual promises of the
parties herein, and for other good and valuable consideration, each of which is
independently sufficient to support this Agreement, the parties agree as
follows:
SECTION 1.     Duty of Loyalty. Employee agrees to avoid conflicts of interest
and promptly inform the Company of any business opportunities that are related
to Company’s line of business. Employee will avoid competing with Company,
setting up a business to compete with the Company, or undertaking other disloyal
acts while employed with Company.
SECTION 2.     Confidentiality and Business Interests. The parties agree to the
following to protect the Company’s legitimate business interests:
2.1.     Definitions. Company’s "Confidential Information" means information, or
a compilation of information, in any form (tangible or intangible), related to
the Company’s business that the Company has not made public or authorized public
disclosure of and that is not already generally known, through proper means, to
the public or other persons who would obtain value or competitive advantage from
its disclosure or use. The parties agree that, without limitation, some examples
of the Company’s Confidential Information are: the Company’s High Touch Store
System database, SIMS, or any other point-of-sale "POS" system, internally
created lists of customers, customer leads or prospects, customer history and
analysis including but not limited to demographic and other research related to
current and prospective customers, market analyses; internally created or
maintained information concerning assessments of Company’s employees and key
vendor or contractor relationships; and, Company’s business and strategic plans,
marketing plans, real estate information, product purchasing information,
product pricing information, product service information, non-public rent-to-own
and financial services industry data, market penetration and concentration
analyses, non-public financial or operational records or data, and research and
development information regarding new products or services not yet released to
the public. Additionally, the Company’s non-public compilations of otherwise
available information that attain greater value or utility because of time and
expense invested in a unique compilation, analysis, or formatting will be
considered Confidential Information. Information disclosed to the general public
by Company through proper means is not considered Confidential Information.
2.2.     Company Authorizations. Upon the Effective Date of this Agreement,
Company will do one or more of the following: (a) provide Employee with
authorization to access and use some of the Company’s Confidential Information
(such authorization may be provided through a computer password, authorization
letter, or other means); and/or, (b) provide Employee authorization to develop
and use goodwill of the Company through, for example, authorization to represent
the Company in communications with customers and prospective customers, expense
reimbursements in accordance with Company policy limits, and/or assistance in
facilitating contact with customers, and/or (c) provide Employee with
authorization to participate


Loyalty and Confidentiality Agreement
February 2017
Page 1 of 5

--------------------------------------------------------------------------------





in specialized management training related to the business and Confidential
Information of the Company. The foregoing agreement is a fully enforceable
ancillary agreement at the time made. The Company is acting in reliance upon
Employee’s agreement to comply fully with the restrictions provided for in this
Agreement.
2.3.     Employee Non-disclosure. Employee agrees not to engage in any
unauthorized use or disclosure of Company’s Confidential Information. Nothing
herein will be construed to require withholding information in violation of any
applicable state or federal law, or to prohibit Employee from reporting of
information where such a report is required or protected by law; provided,
however, that Employee agrees to give Company as much notice as is possible
(presumably 5 business days or more) before a compelled disclosure under such
circumstances unless otherwise prohibited by law from doing so. Employee will
cooperate in the Company’s efforts to protect its Confidential Information.
Employee will help maintain records on Company customers, suppliers, and other
business relationships, and will not use these records to harm the business of
the Company. Employee will return to the Company all of the foregoing records
and any other Company records and copies thereof (physical or electronic) in
Employee’s possession or control upon termination of employment or earlier if so
requested, and will not retain any such material or information except where
expressly authorized in writing to do so.
SECTION 3.     Protective Covenants. Employee agrees that the covenants below
are (i) reasonable and necessary for the protection of legitimate business
interests of Company, and (ii) do not place an unreasonable burden upon the
Employee’s ability to earn a living.
3.1.     Definitions. "Customer" means a person or entity that has an ongoing
business relationship or prospective business relationship with the Company
prior to any act of prohibited interference, and (i) that did business with a
facility, division, or portion of Company’s business that Employee received
access to Confidential Information about in the preceding two years, or (ii) had
material contact with Employee or a person under Employee’s supervision in the
preceding two years. A "Competing Business" is a person or entity that is in the
business of providing a Conflicting Product or Service. A "Conflicting Product
or Service" is a product or service that would displace a product or service
that Employee assists the Company in developing, selling, distributing,
servicing, or otherwise providing to Company's customers or receives
Confidential Information about within the preceding two (2) years. By way of
example, and not limitation, a "Competing Business" is understood to include any
person or entity engaged in the rent-to-own business or related services.
"Restricted Area" refers to the United States, Canada, Mexico, and each
additional country where the Company does business or is actively planning to do
business at the time Employee’s employment ends and about which Employee was
provided Confidential Information during employment. The nature of Employee’s
position is such that he or she will be provided Confidential Information about
the Company’s business activities and plans in each country where Company does
business or is planning to do business. Accordingly, Employee agrees that the
Restricted Area definition is reasonable and necessary.
3.2.     Restriction on Interfering with Employee Relationships. During
employment with Company, and for two (2) years thereafter, Employee will not,
either directly or indirectly, (a) solicit, induce, or encourage an employee of
the Company to leave the Company, or (b) help another person or entity to hire
away an employee of the Company; unless such activity is expressly authorized by
a supervisor of Employee on behalf of the Company. Where required by law, the
foregoing restriction will only apply to employees that Employee, worked with,
supervised, or help manage, within the last two years of Employee’s employment
with Company. The Company’s primary remedy shall be injunctive relief as
provided for in Section 5 below. However, the parties recognize that if Company
loses an employee due to interference by Employee prior to or in spite of an
injunction, it will not be possible to quantify the precise damage that this
would cause. Accordingly, in the event Company loses an employee due, in whole
or in part, to conduct by Employee that


Loyalty and Confidentiality Agreement
February 2017
Page 2 of 5

--------------------------------------------------------------------------------





violates this Agreement, then Employee shall pay Company a sum equal to fifty
percent (50%) of the lost employee's annual compensation (based on the lost
employee’s last rate of pay with Company) as a reasonable estimate of part of
the damages caused by Employee’s breach. This shall not preclude or act as a
substitute for any remedy that would otherwise be available, including but not
limited to, injunctive relief against further prohibited solicitation or
interference with employee relationships.
3.3.     Restriction on Interfering with Customer Relationships. During
employment with Company, and for two (2) years thereafter, Employee will not,
directly or indirectly, interfere with the relationship between the Company and
a Customer. It shall be considered a prohibited act of interference for Employee
to, directly or indirectly, either: (a) solicit, encourage, or induce, a
Customer to rent, buy or accept a Conflicting Product or Service , (b) help
provide a Conflicting Product or Service to a Customer, or (c) solicit,
encourage, or induce a Customer to stop or reduce doing business with the
Company; unless, such activity has been expressly authorized by a supervisor of
Employee on behalf of the Company. The parties stipulate that this restriction
is inherently limited to a reasonable geography or geographic substitute because
it is limited to the place or location where the Customer is located at the
time: provided, however, that if additional geographic limitation is required by
law then this Paragraph shall be deemed limited to Customers who do business
within the Restricted Area.
3.4.    Restriction Against Unfair Competition. Employee agrees that during
employment, and for a period of two (2) years after Employee’s employment with
Company ends, Employee will not, directly or indirectly, accept or participate
in any position (as an employee, consultant, advisor, contractor, shareholder,
director, partner, joint-venturer, investor, or otherwise) that would involve
assistance in the management, operation, finance, administration, or sale or
rental activities of a Competing Business within the Restricted Area or would
otherwise be likely to result in the use or disclosure of Confidential
Information. The foregoing does not prohibit ownership of less than 2% of the
outstanding stock of a publicly traded company so long as it is a
non-controlling interest, or passive mutual fund investments.
3.5.     Survival of Restrictions. Employee will advise any future employer of
the restrictions in this Agreement before accepting new employment. The
post-employment restrictions provided for in this Agreement shall survive the
termination of Employee's employment with Company regardless of the cause of the
termination. If a Court or arbitrator finds that Employee has failed to comply
with a time-limited restriction in this Agreement, the time period applicable to
that restriction shall be extended by one day for each day Employee is found to
have violated the restriction up to a maximum period of two (2) years so as to
give the Company the full benefit of the time period bargained for.
SECTION 4.     Alternative Dispute Resolution.
4.1     Notice and Early Resolution Conference. Employee will give Company at
least thirty (30) days written notice before either accepting an offer of
employment with a Competing Business or going to work for a Competing Business.
If requested to do so, Employee will provide Company with a description of the
duties and activities of the new position, and will participate in a mediation
or in-person conference with a Company representative within the notice period
in an effort to help avoid unnecessary legal disputes. The Company shall not
waive any of its rights under this Agreement if it elects not to request a
conference or elects to take no specific action upon receipt of the
notification.
4.2.     Arbitration. The parties agree to use arbitration in accordance with
the Mutual Agreement to Arbitrate Claims that exists between the parties to
resolve any disputes arising from, arising under, or that relate in any way to
this Agreement; provided, however, that temporary injunctive relief to secure
compliance with the restrictions on Employee in this Agreement, and related
discovery, may be pursued in a court of law


Loyalty and Confidentiality Agreement
February 2017
Page 3 of 5

--------------------------------------------------------------------------------





pursuant to Section 5 below until such time as an arbitration can be conducted.
Any such action shall not constitute a waiver of the parties' agreement to
arbitrate by any party. The arbitrator(s) shall have the power to issue both
preliminary and permanent injunctive relief to enforce this Agreement. In all
other respects the Mutual Agreement to Arbitrate Claims between the parties,
which is incorporated herein by reference, shall control. All issues of final
relief related to this Agreement will be decided through arbitration in
accordance with the Mutual Agreement to Arbitrate Claims or comparable
controlling agreement to arbitrate between the parties. The parties waive trial
by jury on any claim arising from this Agreement.
SECTION 5.     Remedies and Reformation. In the event of a breach or threatened
breach of this Agreement, the offended party will be entitled to (i) an order of
specific performance, (ii) injunctive relief by temporary restraining order,
temporary injunction, and/or permanent injunction, (iii) damages, (iii)
attorney's fees and costs incurred in obtaining relief, and (iv) any other legal
or equitable relief or remedy allowed by law. To the extent a bond is required
for injunctive relief against Employee, the agreed bond amount shall be One
Thousand Dollars ($1,000.00). In the event the restrictions on Employee provided
for in this Agreement are found to be unenforceable as written, the parties
authorize the applicable Court or arbiter to reform the contract to make it
enforceable as a matter of equitable relief on either a permanent or temporary
basis.
SECTION 6.     Severability, Waiver, Modification, Assignment, Governing Law. If
any provision contained in this Agreement is determined to be void, illegal or
unenforceable, in whole or in part, then the other provisions contained herein
shall remain in full force and effect as if the provision that was determined to
be void, illegal, or unenforceable had not been contained herein. No waiver of
an obligation created by this Agreement by the Company shall be considered
binding unless it is agreed to in writing by the Company. The Company’s waiver
of a breach of any provision of this Agreement by Employee shall not operate or
be construed as a waiver of any subsequent breach by Employee. Except as to the
Mutual Agreement to Arbitrate Claims, and as otherwise expressly provided for
herein, this instrument contains the entire agreement of the parties concerning
the matters covered in it. This Agreement may not be modified, altered or
amended except by written agreement of all the parties or reformation by a
binding legal authority under Section 5 above. Employee consents to the
assignment of this Agreement by Company. This Agreement will automatically inure
to the benefit of Company’s successors in interest, affiliates, subsidiaries,
parents, purchasers, or assigns, including but not limited to Rent-A-Center, Inc
(whether as a third party beneficiary or otherwise), without need for any
further action or approval by Employee, each of which shall have the right to
enforce the Agreement. The laws of the state of Texas shall govern this
Agreement, the construction of its terms, and the interpretation of the rights
and duties of the parties hereto, without regard for any conflict of laws
doctrines to the contrary. The parties consent to personal jurisdiction of the
courts located in Collin County, Texas, over them, waive any objection to the
convenience of such forum, and agree that a Collin County, Texas venue shall be
exclusive in nature, to the exclusion of all other locations, unless otherwise
agreed in writing by both parties. Both parties retain the right to terminate
the employment relationship at their discretion. Nothing herein modifies the
at-will nature of the parties’ employment relationship.
SECTION 7.     Resolution of Rights Regarding Confidential Information and
Goodwill. The parties stipulate that Employee has received Confidential
Information and/or developed business goodwill with customers through a past
association with the Company subject to agreements and policies of the Company
limiting the use of the Confidential Information and goodwill for the Company’s
benefit. Grounds for dispute exists between the parties as to what
post-employment activities of Employee would result in unauthorized disclosure
or use of these items. This Agreement is entered into, in part, to resolve such
dispute, provide the parties with a predictable set of expectations as to future
conduct, avoid the cost of litigation, and provide finality. This Agreement
shall be construed as a form of settlement agreement and enforced in accordance


Loyalty and Confidentiality Agreement
February 2017
Page 4 of 5

--------------------------------------------------------------------------------





with public policies favoring same. Accordingly, Employee agrees not to file a
lawsuit to challenge the enforceability of this Agreement.


SECTION 8.     Protected Activities. Nothing in this Agreement prohibits
Employee from reporting an event that Employee reasonably and in good faith
believe is a violation of law to a relevant law-enforcement agency (with or
without advance notice to the Company), obligates Employee to inform the Company
before or after making such a report, prohibits Employee from cooperating in an
investigation conducted by such a government agency, or otherwise prohibits
conduct protected by law. Employee acknowledges notice that under the Defend
Trade Secrets Act (DTSA) no individual may be held criminally or civilly liable
under Federal or State trade secret law for a trade secret disclosure that
complies with 18 USC §1833(b); such as a disclosure (a) made in confidence to a
Federal, State, or local government official, directly or indirectly, or to an
attorney; and made solely for the purpose of reporting or investigating a
suspected violation of law; or, (b) made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal. Also, under
this law an individual pursuing a lawsuit for retaliation by an employer for
reporting a suspected violation of the law may disclose a trade secret to
his/her attorney and use it in documents filed under seal provided he/she does
not engage in disclosure except pursuant to a court order.


//////END OF AGREEMENT, ONLY SIGNATURES FOLLOW///////
 
 
 
THE COMPANY
 
EMPLOYEE
 
 
 
Chairman and Chief Executive Officer
 
[Employee’s Signature]
 
 
 
Date
 
Date



Loyalty and Confidentiality Agreement
February 2017
Page 5 of 5